Third District Court of Appeal
                               State of Florida

                      Opinion filed September 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2256
                        Lower Tribunal No. 17-8078
                           ________________


                 Queen Elizabeth Cooper-Meister,
                                  Appellant,

                                     vs.

                            Joseph Meister,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer
Multack, Judge.

     Diaz Law and Vanessa E. Diaz, for appellant.

      Florida Family Law Clinic, LLC, and David M. Scott (Fort Lauderdale),
for appellee.


Before FERNANDEZ, C.J., and SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed. See Curbelo v. Ullman, 571 So. 2d 443, 444 (Fla. 1990)
(noting that Florida Rule of Civil Procedure 1.540 was not “intended to serve

as a substitute . . . for appellate review of judicial error” but “to provide relief

from judgments, decrees or orders under a limited set of circumstances”

(quoting Fiber Crete Homes, Inc. v. Div. of Admin., 315 So. 2d 492, 493 (Fla.

4th DCA 1975))); Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (“In appellate proceedings the decision of a trial court

has the presumption of correctness and the burden is on the appellant to

demonstrate error.”); GMAC Mortg., LLC v. Palenzuela, 208 So. 3d 181, 183

(Fla. 3d DCA 2016) (observing that generally, in absence of transcript of

underlying hearing, or stipulated statement as allowed by Florida Rule of

Appellate Procedure 9.200, challenged order that is not fundamentally

erroneous on its face must be affirmed).




                                         2